Citation Nr: 1724612	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral diabetic retinopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to May 1980.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied service connection for diabetes, high blood pressure, and blurred vision.

The Veteran requested a Board hearing before a Veterans Law Judge on his June 2010 substantive appeal (VA Form 9).  He withdrew his hearing request in February 2014 (see February 2014 "Report of General Information" form (VA Form 27-0820)).

In February 2015 and August 2016, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents in Vietnam during the Vietnam War era.

2.  The Veteran has been diagnosed as having type II diabetes mellitus.

3.  The Veteran has current hypertension caused by his type II diabetes mellitus.

4.  The Veteran has current bilateral diabetic retinopathy caused by his type II diabetes mellitus.





CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension, secondary to now service connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral diabetic retinopathy, secondary to service connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claims of service connection for type II diabetes mellitus, hypertension, and bilateral diabetic retinopathy, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain diseases, including type II diabetes mellitus, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a May 2009 VA optometry note and the reports of VA hypertension and eye examinations dated in October 2015 reveal that the Veteran has been diagnosed as having type II diabetes mellitus, hypertension, and bilateral diabetic retinopathy.  Thus, current disabilities have been demonstrated.

The Veteran contends that he was exposed to herbicide agents in service in Vietnam.  Specifically, he has reported that he was stationed aboard the U.S.S. Wichita during the Vietnam War and that while he was initially en route to the ship he set foot in Vietnam during a layover.  He is competent to report setting foot in Vietnam during the Vietnam War era, but his reports must be weighed against the objective evidence and their credibility must be assessed.  

Service personnel records and the Veteran's DD Form 214s reflect that he received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, that he was transferred to the U.S.S. Wichita in November 1971, and that the ship was at sea during this time.  Information received from the National Personnel Records Center indicates that although there were no records to show that the Veteran was exposed to herbicide agents in service, the U.S.S. Wichita was in the official waters of the Republic of Vietnam on the date that he was transferred to the ship. Moreover, deck logs reflect that on the date that the Veteran was transferred to the U.S.S. Wichita, the ship was located in the Gulf of Tonkin, underway replenishment was performed, and a helicopter was briefly on deck.

There is no affirmative evidence to explicitly contradict the Veteran's reports of having been temporarily in Vietnam during a layover on his way to the U.S.S. Wichita.  The United States Court of Appeals for Veterans Claims (Court) has noted evidence that "it would be the exception [rather] than the rule where a flight [from a base not in Southeast Asia to a base in Thailand] would bypass [Ton Son Nhut Air Base in Vietnam, where the veteran's alleged layover took place]."  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016).  In Parseeya-Picchione, the Court referenced an email from an archivist at the Air Force Historical Research Agency, in which it was reported that "[a]s a general rule, military cargo aircraft, especially those engaged in 'airlines' would stop over at Ton Son Nhut Air Base, Republic of Vietnam en[ ]route to bases in Thailand.  Very few of this sort of flight were made 'direct' to bases in Thailand from bases outside Southeast Asia."

Overall, the Veteran's reports are consistent with the information contained in his service personnel records and the deck logs of the U.S.S. Wichita and the procedures that were followed by military aircraft during the Vietnam War according to the Court in Parseeya-Picchione.  Thus, the Board finds that the Veteran's reports of setting foot in Vietnam during the Vietnam War Era are credible and exposure to herbicide agents in service is conceded.  38 C.F.R. §§ 3.307, 3.309.  

As the Veteran has current type II diabetes mellitus and he was exposed to herbicide agents in Vietnam, service connection for type II diabetes mellitus is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

With respect to hypertension, the examiner who conducted the October 2015 VA hypertension examination opined that the Veteran's hypertension was likely ("at least as likely as not"/"50 percent or greater probability") proximately due to or the result of his "service-connected condition."  She reasoned that the Veteran was diagnosed as having both hypertension and diabetes in 2001, that hypertension and type II diabetes mellitus are independent illnesses that can co-exist within the body, and that renal involvement from diabetes began in 2007 (at which time the Veteran began to take additional medication for hypertension).  Thus, it was likely ("at least as likely as not") that hypertension was aggravated by worsening diabetes with renal involvement.

The October 2015 hypertension opinion was based upon an examination of the Veteran and a review of his medical records and reported history, and it is accompanied by a specific rationale which is consistent with the evidence of record. Therefore, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, the examiner indicated both that the hypertension was proximately due to or the result of the diabetes as well as aggravated by it.  Resolving reasonable doubt in favor of the Veteran, the Board will grant secondary service connection for hypertension on a causation basis.

Lastly, the optometrist who conducted the October 2015 VA eye examination opined in November 2015 that the Veteran's diabetic retinopathy was "due to diabetes mellitus."  Although the examiner did not provide a specific rationale for this opinion, the examiner nonetheless concluded based upon an examination of the Veteran and a review of his medical records and reported history that his current bilateral diabetic retinopathy was caused by his diabetes mellitus.  The November 2015 eye opinion is therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There are no medical opinions contrary to that of the November 2015 opinion with respect to whether the Veteran's claimed diabetic retinopathy was caused by his diabetes mellitus.

Therefore, the evidence indicates that the Veteran's current hypertension and bilateral diabetic retinopathy are the result of his now service-connected type II diabetes mellitus.  There are no medical opinions contrary to this conclusion. Hence, service connection for hypertension and bilateral diabetic retinopathy is also warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for hypertension, secondary to diabetes mellitus, is granted.

Entitlement to service connection for bilateral diabetic retinopathy, secondary to diabetes mellitus, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


